—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered November 13, 2001, which, inter alia, denied defendant-appellant’s motion°to preclude plaintiff from testifying at trial as either a party or a nonparty and, in the event that plaintiff is allowed to testify as a nonparty, to disqualify his coplaintiff’s attorney from representing her at trial, unanimously affirmed, without costs.
Appellant’s motion to preclude plaintiff from testifying as a party at trial was properly denied. While plaintiff at one point indicated a willingness to discontinue, and a stipulation was prepared to that effect, the stipulation was neither signed by the attorneys for all the parties nor filed with the clerk of the court as required by CPLR 3217 (a) (2) in order to be effective (see, Millicent Bender, Inc. v J.D. Posillico, Inc., 144 AD2d 548; Noble v O’Leary, 165 Misc 2d 231). Appellant’s other claims are moot. Concur—Nardelli, J.P., Mazzarelli, Buckley, Sullivan and Marlow, JJ.